Case 18-17811   Doc 188-1   Filed 05/04/21 Entered 05/04/21 08:59:32   Desc Exhibit
                                  A Page 1 of 2




                  EXHIBIT A
       Case 18-17811        Doc 188-1       Filed 05/04/21 Entered 05/04/21 08:59:32   Desc Exhibit
                                                  A Page 2 of 2



From:                               Matthew Abitabile <Matthew@razny.com>
Sent:                               Monday, May 3, 2021 1:45 PM
To:                                 Steege, Catherine L.
Cc:                                 Osvaldo Troncoso
Subject:                            Rolex Preowned Offer


External Email – Exercise Caution

Hello Catherine,

Thank you for visiting today.

As we mentioned today, for the Rolex 36mm steel and golf Datejust reference 16013 serial number 8594543,
we are willing to extend an offer of $1,500.

Please let me know how I can assist further.

Best,
Matthew

                        Matthew Abitabile
                        Sales Professional


                        Cell: 630-699-1564 Store: 630-932-4900
                        1501 W. Lake Street
                        Addison,IL 60101




                                                          1
